Citation Nr: 9915023	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for disfiguring 
scars of the vertex of the scalp and the back of the neck, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a skin 
disorder of the face, including acne keloidalis, 
folliculitis, and pseudofolliculitis barbae, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 (1998) for a period of convalescence following 
surgery for a disfiguring scar of the vertex of the scalp on 
April 28, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claims 
for an increased evaluation for acne keloidalis, 
folliculitis, and pseudofolliculitis barbae; and a temporary 
total evaluation under 38 C.F.R. § 4.30 (1998) for a period 
of convalescence following surgery for a disfiguring scar of 
the vertex of the scalp on April 28, 1998.  In an October 
1998 rating action, the RO assigned separate evaluations for 
disfiguring scars of the vertex of the scalp and the back of 
the neck, evaluated as 10 percent disabling; and acne 
keloidalis, folliculitis, and pseudofolliculitis barbae, 
evaluated as 10 percent disabling.  These evaluations 
represent less than the maximum evaluations available under 
the applicable diagnostic criteria, and the veteran's claims 
for higher evaluations thus remain viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 1998 statement, the veteran requested a temporary 
total evaluation for convalescence (under 38 C.F.R. § 4.30 
(1998)) following surgery on the scar of the vertex of the 
scalp on June 2, 1998.  The Board refers this matter back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's disfiguring scars of the vertex of the 
scalp and the back of the neck are severe in degree.

3.  The veteran's skin disorder of the face, while involving 
an exposed area, is not productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.

4.  The veteran's surgery for a disfiguring scar of the 
vertex of the scalp on April 28, 1998 did not require a 
period of convalescence lasting at least one month.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for disfiguring 
scars of the vertex of the scalp and the back of the neck 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a skin disorder of the face, including acne keloidalis, 
folliculitis, and pseudofolliculitis barbae, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (1998).

3.  The criteria for a temporary total evaluation under 38 
C.F.R. § 4.30 (1998) for a period of convalescence following 
surgery for a disfiguring scar of the vertex of the scalp on 
April 28, 1998 have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

I.  Factual background

In a March 1998 rating decision, the RO granted service 
connection for acne keloidalis, folliculitis, and 
pseudofolliculitis barbae in light of in-service evidence of 
such disorders.  A 10 percent evaluation was assigned, 
effective August 1997.  As noted above, in an October 1998 
rating action, the RO assigned separate evaluations for 
disfiguring scars of the vertex of the scalp and the back of 
the neck, evaluated as 10 percent disabling; and acne 
keloidalis, folliculitis, and pseudofolliculitis barbae, 
evaluated as 10 percent disabling.  Both evaluations were 
made effective as of August 1997 and are at issue in this 
case.

In April 1998, the veteran underwent a VA skin diseases 
examination.  This examination revealed scaly papules and 
nodules coalescing into a plaque on the posterior scalp 
vertex.  There was a well-healed transverse scar, with some 
inflammatory papules and pustules, at the periphery.  There 
were a few inflammatory papules of the beard area as well.  
The impressions were acne keloidalis nuchae and mild 
pseudofolliculitis barbae.  Photographs from the examination 
show very visible scaling of the posterior scalp as well as a 
disfiguring scar on the back of the neck.

Also, on April 28, 1998, the veteran underwent a partial 
excision of the vertex lesion at the Jewish Hospital in 
Louisville, Kentucky.  He was noted to have tolerated the 
procedure well.  Microscopic views of the excised lesion 
revealed hyperkeratotic and acanthotic skin, with mild to 
moderate follicular plugging.  Acute inflammation was present 
within the subcorneal keratitic layer, and there was an 
active inflammatory infiltrate surrounding many of the hair 
follicles.  Scattered giant cells were also present.  The 
dermis was thickened by a nodular scar.

In a certification form for the Family and Medical Leave Act 
of 1993, Gregory L. Brown, M.D., the doctor who performed the 
April 1998 surgery, noted that the "probable duration" of 
the veteran's condition, a keloid scar, was two to three 
weeks and that the veteran should not get the area of the 
incision dirty until it healed and would not be able to work 
during that time.

In June 1998, the veteran underwent a second excision of 
keloidalis nuchalis of the scalp, with immediate 
postoperative radiation, at the Jewish Hospital.  He was 
noted to have tolerated the procedure well.  

During his July 1998 VA hearing, the veteran complained of 
itching and discharge in the scalp, and he reported that he 
had been off from work for three to four weeks after his 
April 1998 surgery.  The Board also observes that, in a June 
1998 letter, the veteran reported that he had already been 
off from work for three weeks and would be off from work for 
another seven to ten days following his June 1998 surgery.

II.  Claims for increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The RO has evaluated the veteran's disfiguring scars of the 
vertex of the scalp and the back of the neck at the 10 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998).  Under this section, a 10 percent evaluation is 
warranted for moderate disfiguring scars of the head, face, 
or neck.  A 30 percent evaluation is in order for severe 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  Scars productive of complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement, warrant a 50 
percent evaluation.

The Board has reviewed the relevant evidence in this case, 
including the April 1998 photographs, and finds that the 
veteran's disfiguring scars of the vertex of the scalp and 
the back of the neck are more than moderately disfiguring in 
degree.  In particular, the scar on the vertex of the scalp 
has been shown to be large and with scaly papules and nodules 
coalescing into a plaque.  The Board has also noted that the 
veteran has undergone two surgical procedures on this scar, 
with resultant time off from work because of the need to keep 
the scar area from becoming dirty.  While the Board notes 
that the scars at issue are not facial scars, the evidence of 
record strongly suggests that the disfigurement resulting 
from these scars is more properly characterized as severe 
than as moderate in degree.  Therefore, a 30 percent 
evaluation under Diagnostic Code 7800 is warranted.  The 
Board would point out that, as there is no evidence of scars 
productive of complete or exceptionally repugnant deformity 
of one side of the face, or marked or repugnant bilateral 
disfigurement, an evaluation in excess of 30 percent is not 
warranted.

With regard to the veteran's skin disorder of the face, the 
Board observes that the RO has assigned a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998), which pertains to eczema.  Under this section, a 10 
percent evaluation is in order for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Constant exudation or itching, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation.  

The Board has reviewed the pertinent evidence but finds no 
basis for an evaluation in excess of 10 percent under 
Diagnostic Code 7806 for the veteran's skin disorder of the 
face.  While a few inflammatory papules of the beard area 
were noted in the report of the veteran's April 1998 VA 
examination, the examiner characterized the veteran's 
pseudofolliculitis barbae as "[m]ild" in rendering an 
impression.  Although this disability involves an exposed 
area, there is no evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  The Board would 
also point out that the photographs accompanying the April 
1998 examination report are consistent with this impression.

Overall, the Board finds that a 30 percent evaluation is 
warranted for the veteran's disfiguring scars of the vertex 
of the scalp and the back of the neck.  However, the criteria 
for an evaluation in excess of 10 percent for the veteran's 
skin disorder of the face, including acne keloidalis, 
folliculitis, and pseudofolliculitis barbae, have not been 
met, and the preponderance of the evidence is therefore 
against the veteran's claim for that benefit.  With regard to 
the latter claim, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected skin disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the Board observes that the 
veteran took time off from work following his April and June 
1998 surgeries for the scar of the vertex of the scalp, the 
Board has considered these surgical operations in assigning a 
30 percent evaluation for the scars of the posterior scalp 
and neck and finds that this interference with employability 
is fully contemplated by the assigned 30 percent evaluation.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to a temporary 100 percent evaluation under 
38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30 (1998), a temporary total disability 
evaluation (100 percent) will be assigned without regard to 
other provisions of the VA's Schedule for Rating Disabilities 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted for the following: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  

In such cases, the total disability evaluation will be 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  The termination of 
this evaluation will not be subject to 38 C.F.R. § 3.105(e) 
(1998).  Such a total evaluation will be followed by an 
appropriate schedular evaluation.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total disability evaluation under this 
section.  Id.

The Board has reviewed the medical evidence in this case but 
finds that the criteria for a temporary total evaluation 
under 38 C.F.R. § 4.30 (1998) for a period of convalescence 
following surgery for a disfiguring scar of the vertex of the 
scalp on April 28, 1998 have not been met.  The only medical 
evidence of record pertaining to any postoperative 
convalescence is the May 1998 certification form completed by 
Dr. Brown, which indicates that the veteran could not work on 
account of his skin disorder of the scalp, as he had to 
prevent contact with dirt, and that this disorder would last 
for two to three weeks.  However, under 38 C.F.R. § 4.30, at 
least one month of postoperative convalescence is required 
for the assignment of a temporary 100 percent evaluation.  
The Board would also point out that, given the nature of the 
skin surgery at issue, there is no evidence of surgery with 
severe postoperative residuals, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or immobilization by 
cast, without surgery, of one major joint or more.

The Board has reviewed the veteran's lay contentions in this 
case.  During his July 1998 VA hearing, he argued that the 
extent of postoperative convalescence was such as to warrant 
a temporary total evaluation.  The veteran, however, has not 
been shown to be competent to offer testimony requiring 
medical knowledge, such as the required length of a period of 
convalescence following surgery.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Even if the veteran had 
taken off more than one month from work because of the 
surgery on his scar of the vertex area of the scalp, the 
central question in this case is whether his surgery on that 
scar from April 1998 required a month or more of 
postoperative convalescence.  There is no medical evidence of 
record suggesting that the April 1998 surgery required a 
period of convalescence of such length.

Overall, the evidence of record does not indicate that that 
the criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 (1998) for a period of convalescence following surgery 
for a disfiguring scar of the vertex of the scalp on April 
28, 1998 have been met.  Therefore, the preponderance of the 
evidence is against the veteran's claim, and the veteran's 
claim must be denied.  As the preponderance of the evidence 
is against the veteran's claim, the doctrine of reasonable 
doubt, as set forth in 38 U.S.C.A. § 5107(a) (West 1991), is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. at 55.


ORDER

Entitlement to a 30 percent evaluation for disfiguring scars 
of the vertex of the scalp and the back of the neck is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a 
skin disorder of the face, including acne keloidalis, 
folliculitis, and pseudofolliculitis barbae, is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 (1998) for a period of convalescence following surgery 
for a disfiguring scar of the vertex of the scalp on April 
28, 1998 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

